Allowable Subject Matter
1. 	Claims 21-40 are allowable over the prior art of records.
2.	The following is an examiner’s statement of reasons for allowance:

Regarding claim 21, the prior art of record fails to disclose or suggest the combination of claim elements of claim 21 including, a power rail coupled to internal circuits of the IC controller; and a VCONN switch coupled between the VCONN pin and the power rail, wherein the VCONN switch comprises: a drain-extended n-type field effect transistor (DENFET) coupled between the VCONN pin and the power rail; a pump switch coupled to a gate of the DENFET; a resistor coupled between the VCONN pin and the gate of the DENFET; and a diode clamp coupled between the gate of the DENFET and ground.

Regarding claim 30, the prior art of record fails to disclose or suggest the combination of claim elements of claim 30 including, a power rail coupled to internal circuits of the IC controller; and a VCONN switch coupled between the VCONN pin and the power rail, wherein the VCONN switch comprises: a drain-extended n-type field effect transistor (DENFET) coupled between the VCONN pin and the power rail; a pump switch coupled to a gate of the DENFET; a resistor coupled between the VCONN pin and the gate of the DENFET; and a diode clamp coupled between the gate of the DENFET and ground.

The remaining claims, not specifically mentioned, are allowed for the same rationale as set for their dependent claims.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferable accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00 PM.  The Group Fax No. 571-273-8300.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 central telephone number is (571) 272-2100.




/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186